DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “232” and “234” have both been used to designate both a block half and a sheave assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both a catwalk and a catwalk machine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
figure 6 is not a side view of the top drive, as labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there is no 51A or 51B in the drawing figures, see [65], at page 6 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to because the “mud bucket” should have a reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “220”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, there is no antecedent basis for “the standing operation”, “the first and second tubular singles”, “moving the first tubular single” and “moving the second tubular single” and “moving the firs and second tubular singles between a feeding table position and a drill floor pickup position”. Claim 9 is rejected here because the claim 9 depends from claim 8.
	Claim 10 recites, “the moving a tubular single”, and there is no antecedent basis for this limitation in the claim.
	Claim 12 recites “the moving a casing string”. There is no antecedent basis for this limitation in the claim.
	Claims 11-13 are rejected here because claim 11 depends from claim 10, and claims 12 and 13 depend from claim 11.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0234088 A1 (Orr et al.).
As concerns claim 1, Orr et al. discloses a method for performing a wellbore operation via a drill rig, the method comprising: moving a tubular string 90 relative to the wellbore via a top drive 200; moving a tubular stand between a setback position and a stand handoff position via a transfer bridge racker 350 and a setback guide arm 950; moving a tubular stand 80 between the stand handoff position 50 and a well center position 30 via a tubular delivery arm 500 and a lower stabilizing arm 800; operating a roughneck 760 on a joint 81 between the tubular stand 80 and the tubular string 90.
	As concerns claim 2, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, wherein moving a tubular string relative to the wellbore via a top drive 200 comprises tripping the tubular string into the wellbore (0134-0135), wherein moving a tubular stand between a setback position and a stand handoff position 50 comprises moving a tubular stand 80 from the setback position to the stand handoff position 50, wherein moving a tubular stand between the stand handoff position and a well center position 30 comprises moving a tubular stand from the stand handoff position to the well center position 30, and wherein operating a roughneck 760 on a joint between the tubular stand and the tubular string comprises making up the joint (0134).
which is the reversal of the “tripping in” procedure, see 0124), wherein moving a tubular stand between a setback position and a stand handoff position 50 comprises moving a tubular stand 80 from the stand handoff position 50 to the setback position, wherein moving a tubular stand between the stand handoff position and a well center position 30 comprises moving a tubular stand 80 from the well center position to the stand handoff position 50, and wherein operating a roughneck 760 on a joint between the tubular stand and the tubular string 47IS 17.1026-US-CNT comprises breaking out the joint.
	As concerns claim 4, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, wherein the tubular string and tubular stand comprise drill pipe (0026).
	As concerns claim 5, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, wherein the tubular string and tubular stand comprise casing (0028).
	As concerns claim 7, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, wherein the tubular string and tubular stand comprise drill collar tubulars (0026), and wherein moving a tubular stand 80 between the stand handoff position and a well center position comprises tilting top of a drill collar stand, lifting the drill collar stand with the top drive, and guiding a bottom of the drill collar stand (figures 1, 3 and 15-20, see 0119-0122).
	As concerns claim 8, as best understood, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, wherein the standing operation comprises a stand building operation (figure 20), wherein moving the first and second tubular singles between a feeding table position (60 will be construed as equivalent in this instance) and a drill floor pickup position comprises moving the first and second tubular singles from the feeding table position 60 to the drill floor pickup position, wherein moving the first tubular single between the drill floor pickup position and a mousehole figure 20), wherein moving the second tubular single between the drill floor pickup position and a mousehole make/brake position (see 0122), wherein operating a roughneck 760 on a joint between the first and second tubular singles comprises making up the joint, wherein moving a tubular stand between a mousehole position and a stand handoff position comprises moving the tubular stand from the mousehole position 40 to the standoff 48IS 17.1026-US-CNT position 50; and wherein moving the tubular stand between a stand handoff position and a setback position comprises moving the tubular from the stand handoff position 50 to the setback position (at setback 900).
	As concerns claim 9, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 8, wherein the standing operation comprises a stand laydown operation, wherein moving the first and second tubular singles between a feeding table position 60 and a drill floor pickup position comprises moving the first and second tubular singles from the drill floor pickup position to the feeding table position 60, wherein moving the first tubular single between the drill floor pickup position and a mousehole stickup position comprises moving the first tubular single from the mousehole stickup position to the drill floor pickup position (figure 20), wherein moving the second tubular single between the drill floor pickup position and a mousehole make/brake position comprises moving the second tubular single from the mousehole make/brake position to the drill floor pickup position, wherein operating a roughneck 760 on a joint between the first and second tubular singles comprises breaking out the joint, wherein moving a tubular stand between a mousehole position 40 and a stand handoff position 50 comprises moving the tubular stand from the standoff position 50 to the mousehole position 40; and wherein moving the tubular stand between a stand handoff position and a setback position comprises moving the tubular from the setback position (at setback 900) to the stand handoff position (this is a reversal of the steps of figure 8).

	As concerns claim 11, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 10, wherein the moving a tubular single between a feeding table position 60 and a drill floor pickup position comprises moving the tubular from the drill floor pickup position to the feeding table position 60, wherein the moving the tubular single between the drill floor pickup position and a well center position 30 comprises moving the tubular single from the well center position to the drill floor pickup position; and wherein the operating a roughneck 760 on a joint between the tubular single and a tubular string in a wellbore comprises breaking out the joint (this is the reverse of making up the joint).
	As concerns claim 14, Orr et al. discloses a method for performing operations via a drill rig, the method comprising: drilling a wellbore by rotating a drill string 90 via a top drive 200; setting slips at the drill rig floor so that the drill string is at a stickup height relative to the drill rig floor (see figure 20, 25 and 0127 references “automatic slips”); breaking out the connection between the top drive 200 and the drill string; moving a drill string stand 80 from a setback position to a stand handoff position 50; moving a drill string stand from a stand handoff position 50 to a well center position 30; making up a joint between the drill string stand and the drill string; making up a connection between the drill string stand and the top drive; opening the slips at the drill rig floor (automatically); and continuing drilling a wellbore by rotating the drill string via the top drive 200.

	As concerns claim 16, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 14, 51IS 17.1026-US-CNT wherein moving a drill string stand from a stand handoff position 50 to a well center position 30 comprises moving the drill string stand 80 via a tubular delivery arm 500 and a lower stabilizing arm 800.
	As concerns claim 17, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 14, wherein making up a joint between the drill string stand and the drill string comprises operating a roughneck 760 to make up the joint.
	As concerns claim 18, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 14, wherein making up a joint between the drill string stand and the drill string comprises operating the top drive 200 to make up the joint.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. in view of US 2014/0124218 A1 (Pilgrim).
As concerns claim 6, Orr et al. discloses a method for performing a wellbore operation via a drill rig as claimed in claim 1, but lacks to disclose the method further comprising: draining fluid from the see 0024 and figure 11C, the mud bucket is shown at 125; Pilgrim additionally discloses the use of a mud bucket to confine drilling fluid which may be contained in an upper tubular during a break-out operation to confine any drilling fluid which may be contained in an upper tubular during a break-out operation to prevent the drilling fluid from spilling onto the drill floor). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a mud bucket into the method to obtain the predictable result of preventing drilling fluids remaining in the tubulars from spilling onto the rig floor, which could create a dangerous condition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,597,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn more narrowly, obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679